Title: From George Washington to Bartholomew Dandridge, Jr., 5 June 1796
From: Washington, George
To: Dandridge, Bartholomew Jr.


        
          Dear Sir,
          Philadelphia 5th June 1796
        
        The letter you left with Mr Kitt—the one you wrote from Shippensburgh and another from Greenbriar Court house dated the 10th Ulto have all been recd.
        It can excite no ⟨illegible t⟩hat the ⟨illegible⟩, the manner, and other cir⟨cumstanc⟩es attending your departure from this place, was not more displeasing than it was surprising: not only to me, but to every one else; and opened the door for variety of conjectures; some of them you may be sure not favorable; and more or less s⟨o⟩ according to the knowledge People had of you. All this is natural, and what you must have made your mind up for.
        For myself, as I always entertained a good opinion of your honor and honesty, vexation at being left in the manner I was in the midst of busy, and perplexing scenes, without a moments intimation of the event, or knowing where to apply for aid, was all the impression, injurious to you, that it made upon me.
        It was sometime and after much enquiry for a character in whose discretion and ⟨a⟩ttachment I could place entire confidence, before Mr Washington Craik (who had returned to Virginia) occurred to me. He is now with me as my private Secretary, & will, I expect Continue in that Office ⟨illegible⟩ remain in the Administration of the government.
        You may remember that the Suggestion in your letter from Greenbrier, with respect to the mode of dividing and disposing of my lands on the ⟨we⟩stern waters is an event which I told

you would be likely to happen, and might find you employment, after your Services in the line you ⟨were⟩ was terminated; but that I wanted first to try if I could not make a sale of them in the ⟨illegible⟩. I must now wait till September, to see the result of my advertisemant, after which if offers to my liking have not come forward, I shall proceed to lay off and sell my lands on the Ohio and its waters in the manner you suggest; and am very well inclined to put the business into your hands, and allow you the profits arising from the management thereof, allowing a Commission upon the Sales, which is to embrace the expence of laying off the Lots. Yourself, which you may soon learn to do.
        ⟨If⟩ you remain in the mind you were, at the date of your letter of the 10th Ulto; which did not get to my hands until the 3d instant, it will be necessary for me to see, or at least to have a direct communication opened with you, on the first of September; that the business may be fully arranged, and a plan devised for the prosecution of it.
        On Monday the 13th I expect to leave this City for Mount Vernon; but as well ⟨as⟩ to meet the offers which may be made me, as to attend to the business of the Public (from which I cannot be absent longer) it is my intention to return to this place again (alone) before the day above mentioned. By, or before which, give me all the information you can, in writing, if I shd not see you, of the value of my lands, or rather, from what you can collect from others, what they would sell for, divided into any sized lots to suit the purchasers.
        Your Aunt and Washington join me in affectionate regard for you, and I am Your sincere friend
        
          Go: Washington
        
        
          P.S. As it may be of Service to you, and ⟨to me⟩ also, I enclose a print of my Advertisement.
        
      